                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:18CV453

        v.
                                                                    MEMORANDUM
JAMES WIDTFELDT,                                                     AND ORDER

                       Defendant.


       This matter is before the Court on Defendant James Widtfeldt’s (“Widtfeldt”) “Answer
and Counterclaim that the US Democrat Party is Unlawful and Dissolved and is the Source of
Wrongful Kelly-Shoemaker Complaint” with attached “Notice of Appeal and Appeal Fee of $505”
(Filing No. [8]).

       Widtfeldt has not articulated which particular matter or order in this action he is appealing.
Because Widtfeldt has not indicated any issue ripe for appeal in this case, the Court will construe
Widtfeldt’s Notice of Appeal as part of his Answer and Counterclaim. As such, the $505 appeal
fee is not due and should be returned to Witdfeldt. See 28 U.S.C. §§ 1913, 1917.

       IT IS ORDERED:
       1.      Defendant James Widtfeldt’s “Notice of Appeal and Appeal Fee of $505” shall be
               construed as part of his “Answer and Counterclaim that the US Democrat Party is
               Unlawful and Dissolved and is the Source of Wrongful Kelly-Shoemaker
               Complaint.”
       2.      The Clerk’s Office is directed to return James Widtfeldt’s check, number 4818,
               dated October 26, 2018, to him at his last known address.

       Dated this 29th day of October 2018.

                                                     BY THE COURT:



                                                     Robert F. Rossiter, Jr.
                                                     United States District Judge
